                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

LM GENERAL INSURANCE COMPANY, )                     C.A. No.: 3:18-cv-02323-JMC
                                    )
                  Plaintiff,        )
                                    )               CONSENT ORDER TO STAY
vs.                                 )
                                    )
ZACHARY NICHOLS, and                )
AMANDA STEWART,                     )
                                    )
                  Defendants.       )
____________________________________)

       The Court entered an Order (Entry No. 22) on January 10 granting Plaintiff an additional

90 days to serve Defendant Nichols. Service of process upon Defendant Nichols must be

effected by April 10, 2019; however, Plaintiff has been unable to serve Defendant Nichols. The

Conference and Scheduling Order (Entry No. 7) sets forth several deadlines that will expire

before April 10. Plaintiff filed a Motion to Stay (Entry No. 24) seeking a stay of all deadlines

until such time as service upon Defendant Nichols may be had. Since the filing of that motion,

Defendant Stewart has consented to the stay.

       NOW THEREFORE, upon the motion of Plaintiff with the consent of Defendant Stewart,

all deadlines set forth in the Conference and Scheduling Order are hereby stayed until service of

Defendant Zachary Nichols may be had. This stay shall lift upon service of process, at which

time the parties are directed to submit an amended scheduling order.

       IT IS SO ORDERED.

                                                    s/J. Michelle Childs
                                                    The Honorable J. Michelle Childs
                                                    United States District Judge
This 21st day of February, 2019.

Columbia, South Carolina.
THE ALLEN LAW FIRM, P.A.                WALL TEMPLETON & HALDRUP, P.A.


s/David K. Allen                        s/Morgan S. Templeton
David K. Allen, (Fed. ID#: 11142)       Morgan S. Templeton (Fed ID #7187)
P.O. Box 3241(29171)                    Post Office Box 1200
519 Meeting Street                      Charleston, South Carolina 29402
West Columbia, SC 29169                 Telephone: 843.329.9500
(803) 764 – 2328                        morgan.Templeton@walltempleton.com
ATTORNEY FOR DEFENDANT                  ATTORNEYS FOR PLAINTIFF
AMANDA STEWART




                                    2
